Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2017-143004 to Hiroshi (“Hiroshi”).  Hiroshi discloses an electrode assembly for lithium ion battery comprising a positive current collector, a positive active material deposited on part of the current collector plate, and an insulating layer applied on an exposed portion of the current collector adjacent to the positive active material so as to cover both the collector and active material thereby providing insulation against unwanted short circuits.  Hiroshi machine translation at paragraph [0040] and figure 4.  The insulating layer includes a binder and inorganic filler particles.  In some embodiments the particles are zeolite particles.  Id.  at paragraph [0049].  Although Hiroshi doesn’t expressly disclose the penetration strength of the insulating .
Further regarding claims 5 and 6, the Office finds that the person of ordinary skill in the art at the time of invention would have had reason to experiment with the loading of filler particles and thickness of the insulating layer in order to balance a desired strength, adhesiveness, flexibility, impact on battery capacity, etc.,
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of U.S. Patent Application Publication No. 2007/0264577 to Katayama (“Katayama”).  Hiroshi is applied as described above.  Hiroshi is silent regarding the shape of the inorganic filler particles.  Katayama discloses that when inorganic particles, including the zeolite particles, are used as insulating filler particles for an insulating layer in a battery cell, the particles are plate shaped preferably with an aspect ratio ranging from 2 to 100.  Katayama at paragraph [0078].  Thus, choosing zeolite particles of plate shape with an aspect ratio of 3 or higher is considered to be nothing more than the use of a commonly known material for its intended purpose.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727